PER CURIAM:
Defendant was charged, tried, convicted and fined $100 for failure to abate a rat harborage in violation of county health regulations promulgated under Code section 137.6(2). He appeals. We affirm.
Defendant assigns one error — his motion to dismiss, made at the close of State’s evidence should have been sustained. The motion was not renewed at the close of all evidence.
We have consistently held the trial court is not required to sustain a motion to dismiss or for directed verdict at the close of the State’s evidence in chief. No error can be predicated upon the court’s failure to sustain the motion. State v. Warren, Iowa 1974, 212 N.W.2d 509, 516. Defendant waives any error by failing to renew his motion at the close of all the evidence. State v. Johnson, Iowa 1974, 216 N.W.2d 337; State v. Houston, Iowa 1973, 206 N.W.2d 687, 692; State v. Tokatlian, 203 N.W.2d 116, 119.
Affirmed.